Citation Nr: 1302659	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's right knee tibial spine simple comminuted chip fracture residuals and medial, collateral, and anterior cruciate ligament sprain residuals, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's right knee post-traumatic arthritis.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to April 1959 and from January 1961 to July 1963.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 1987 rating decision of the New York, New York, Regional Office (RO) which reduced the disability evaluation for the Veteran's right knee tibial spine simple comminuted chip fracture residuals and medial, collateral, and anterior cruciate ligament sprain residuals from 30 percent to noncompensable and effectuated the reduction as of April 1, 1988.  In December 2006, the RO granted a separate 10 percent evaluation for right knee post-traumatic arthritis.  In September 2008, the Board determined that the reduction of the evaluation of the Veteran's right knee disability from 30 percent to noncompensable effective as of April 1, 1988, was not proper.  

In October 2008, the RO implemented the Board's decision and restored the 30 percent evaluation for the Veteran's right knee disability.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



REMAND

In his June 2011 Written Brief Presentation, the accredited representative states that the Veteran was last afforded a VA examination for compensation purposes which addressed his right knee in November 2006.  The accredited representative "insists that the Board remand" the Veteran's claims to the RO so that the Veteran may be afforded an additional VA evaluation to assess the current nature and severity of his right knee disabilities.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

The Veteran was last afforded a VA examination for compensation purposes in November 2006, over six years ago.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In a June 2006 written statement, the Veteran stated that he was being treated by Lonein Ong at North Central Hospital.  Clinical documentation of the cited treatment is not of record.  Additionally, VA clinical documentation dated after May 1987 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In his August 1987 claim for an increased evaluation for his right knee disability, the Veteran advanced that he had "not worked since 1972 due to my SC condition."  The Veteran's statement may be reasonably construed as a claim for a TDIU.  That issue has not been adjudicated.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee disabilities after August 1986, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Lonein Ong, North Central Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after May 1987.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to assist in determining the current nature and severity of the Veteran's service-connected right knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's right knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his right knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's right knee disabilities upon his vocational pursuits.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  
4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this Remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 201).  



_________________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


